Citation Nr: 1709564	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for a disability manifested by dizziness and right ear pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

The case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development in January 2015.  That development having been completed, the claim is once again before the Board.


FINDINGS OF FACT

1. The Veteran's back disability; diagnosed as mild lumbar spondylosis or spondylolisthesis, mild lumber instability, and mild degenerative facet joints, was not caused or aggravated by any aspect of service.

2. The Veteran's right ear hearing loss preexisted service and was not aggravated by service.

3. The Veteran does not currently have disability associated with right ear pain and dizziness for VA purposes and has not had such a disability at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016). 

3. The criteria for service connection for right ear pain and dizziness are not met.  38 U.S.C.A. § § 1101, 1110, 1112, 5107 (West 2014); C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand 

In January 2015, the Board remanded the claim and directed the AOJ to provide the Veteran with a VA examination and opinion(s) to clarify all the potential diagnoses and etiology his claimed back, right ear hearing loss, and dizziness and right ear pain.  The examinations were performed and opinions obtained.  The results will be addressed in detail below.  The AOJ provided a supplemental statement of the case to the Veteran in April 2016.  For these reasons, there has been substantial compliance with Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2007. 

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided because his service treatment records, VA treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not contended and the record does not suggest that they are incomplete.  In addition, VA obtained any outstanding and relevant post-service VA and private treatment records referable to the Veteran's back, right ear hearing loss, and dizziness and right ear pain.

The Veteran has undergone VA examinations in connection with his claims for service connection.  The Veteran was previously provided VA examinations regarding his back, right ear hearing loss, and right ear pain and dizziness in December 2008 and March 2016.  The March 2016 examinations for the Veteran's back tested pain in active and passive motion and weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examinations each provided information regarding the Veteran's ears and back and his dizziness and together provide sufficient evidence to decide the claims. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, arthritis and organic diseases of the nervous system are among the list of diseases for which these provisions are available.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In deciding whether a condition preexisted service the Board must consider the
Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1)-(2).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
 


In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran served as a U.S. Army power plant operator and mechanic with service in the Republic of Vietnam from February 1967 to February 1968.  He contended in several statements that his back, hearing, and dizziness disorders first manifested during active service.  

Back Disability

The Veteran contended that his back disorder arose from his duties as a driver on unpaved and rough roads and also from often carrying heavy tools and equipment as part of his job working on generators in service.  See April 2016 correspondence.  In a November 2007 claim and May 2008 statement, the Veteran reported that he had self-medicated his back pain until seeking treatment at a VA clinic in 2003.

The Veteran has been diagnosed with mild lumbar spondylosis or spondylolisthesis, mild lumber instability, and mild degenerative facet joints during the period of the appeal.  The Veteran's most recent examination listed an abnormal range of motion   See March 2016 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ).  Therefore, the Veteran has a current disability during the period of the appeal, and the first element of service connection is met.  

The Veteran is competent and credible to report that his duties in Vietnam included driving on rough roads for extended time because it is consistent with the nature, location, and timing of his military service.  He is competent to report the onset of chronic low back pain.  However, the Veteran is not competent to determine that the driving caused a spinal injury leading to a chronic spinal disorder decades later as this is a complex medical matter requiring training and experience.   

Service treatment records and the Veteran's separation examination do not contain any notations of back issues, complaints, or treatment.  The separation examination in February 1968 listed "spine" as normal. 

The Veteran's treatment in the early 1980s for other medical ailments does not mention a history or current problem with the back.  A January 1981 private medical treatment note for headaches does not mention any issue or history of back trouble or other health issues related to his back.  A November 1982 private medical treatment note for the Veteran's neck, including an x-ray of the cervical spine (only the upper 6 vertebra in the lateral view) stated that all alignment appeared normal and disc spaces were intact and made no mentions of lower spinal pain or limitation of range of motion.

The earliest mention of low back issues are in medical records related to the Veteran's treatment at an emergency room in January 1986 for "an acute lumbosacral strain secondary to injury at work."  Treatment notes show that the Veteran reported lifting "something heavy, some cans of oil" and "hurt his back quite severely," although it is not clear from the record whether the Veteran's back issues were a recent development or had a relationship to service thirteen years prior.  In January 1986, the Veteran was diagnosed with acute lumbosacral strain, resolving, with some cervical spasm.  A January 1986 x-ray report revealed normal CT scan of the lumbar spine. 

A September 2000 radiology note noted that there was no acute abnormality in the lumbar spine, although mild low lumbar degenerative changes were noted.  There was mild posterior disc space narrowing at L4-5 and L5-S1.

A January 2007 VA medical note showed that the Veteran had degenerative joint disease and chronic low back pain.  A May 2007 examination of the lumbosacral spine revealed normal lumbar lordosis but with mild lumbar instability.  Mild spondylosis of the lumbar spine was noted with small marginal spurs from L3-L5.  There were mild degenerative facet joints.  L5-S1 bilaterally and sacroiliac joints were within normal limits bilaterally.

In a May 2008 statement, the Veteran noted that he was now using a cane and asked to have access to handicapped parking.  The record indicates that the Veteran has been approved to have handicapped parking access.  In a lay statement, the Veteran's cousin stated that the Veteran had complained of back problems while he was in service because of driving for many miles over pot holes and other tough terrain.  See April 2009 correspondence.  In another lay statement, the Veteran's wife - who had known the Veteran since the mid-60s - stated that the Veteran had back problems in service because of driving.  See March 2009 correspondence.  A March 2009 lay statement from a neighbor of the Veteran's wife indicated that the Veteran was having back pain as a result of driving a truck on the roads during service.  The relatives and neighbor are competent to report their observations of the Veteran but they are substantially cumulative of the Veteran's contentions.  In a September 2009 substantive appeal, the Veteran acknowledged that the 1986 injury occurred but was after picking up only a quart of oil and that it would not have caused treatment had he not already had a severely deteriorated back disorder.  

A January 2010 electromyography report revealed evidence of a mild chronic or previous right L5 radiculopathy and evidence of a mild sub-acute chronic left radiculopathy.  In an August 2010 statement, the Veteran again noted that he developed back pain because of driving over rough terrain in Vietnam for a period of one year.  He indicated that he had very poor circulation in both legs and severe leg and muscle cramps.  He added that he could not stand or walk for long periods and that he had to use a cane for support when he is walking.  He continued to use a cane at the time of the March 2016 VA Back (Thoracolumbar Spine) Conditions DBQ.

In March 2016, a VA nurse practitioner (NP) noted a review of the entire file and considered the Veteran's report of truck driving in Vietnam and low back pain since those duties.  Based on the medical evidence of record, the NP was not able to find a nexus between the Veteran's spondylosis of the spine and his service driving trucks or lifting heavy objects in Vietnam.  The VA examiner stated there is no evidence of a chronic back condition from after service from 1968 to 1986, a timeframe of close to two decades.  Treatment records in the early-to-mid 1980s did not include any mention of chronic back problems and a January 1986 CT scan resulted in normal results.  Mild low lumbar degenerative changes were noted on a September 2000 VA examination.  Progressive changes are noted from September 2000 forward.  As no evidence of back condition existed prior to 1986 and medical evidence showed that there was medical evidence that the Veteran's back was normal, the VA examiner found that the back condition was less likely than not (less than 50% probability) incurred or caused by the claimed in-service injury, event, or illness.  

The lay statements, to the extent they are statements concerning lay observable symptoms and the Veteran's reports of back pain, are competent.  However, a variety of factors weigh against the credibility of the lay statements.  Namely, these lay statements are inconsistent with the service treatment records noting no back complaints.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (noting that the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Additionally, there are medical treatment documents in the file for nearly two decades for neck (including back x-rays) and headaches which show that the Veteran had no back complaints or abnormalities noted during treatment encounters in which it would be reasonable to report low back pain.  This weighs against the Veteran's claim of a continuity of symptoms.  Additionally, these lay statements were given four decades after the Veteran left service and are at odds with contemporaneous statements and evidence contained in the separation examination and service treatment records.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, for the purposes the Veteran's back issues, these lay statements warrant much less probative weight.  

The Board places greater probative weight on the records of treatment after service prior to 2000 that did not show low back complaints by the Veteran under clinical situations where such reports would be appropriate as well as imaging studies showing normal lumbar spine conditions and the intervening workplace accident causing acute strain but with no mention of an underlying chronic disorder since service two decades earlier.  

The Board also places greater probative weight on the report of the March 2016 examination and opinion.   The VA examiner was a board-certified nurse practitioner and had the relevant expertise to give her opinion on this matter.  The VA examiner reviewed the Veteran's file, all available electronic records, and medical records.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner found that the Veteran's back disability did not appear until many decades after service and that no nexus existed.  Although the adjudicator may not find the Veteran's lay reports not credible solely because of the absence of treatment records over a period of time, the medical examiner formed her opinion using her medical  judgment and training placing more emphasis on the records of evidence, including service treatment records, and private and VA treatment records post-service.  Therefore, the VA examination is entitled to great weight, and there is no contrary competent, probative opinion of record.   Therefore, service connection for the Veteran's back is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155,
157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent 38 C.F.R. § 3.385.

The Board notes that only right ear hearing loss is on appeal.  The Veteran was denied service connected for left ear hearing loss in a RO decision dated March 2016.  The Veteran did not express disagreement or submit new and material evidence within one year.  This decision is not on appeal at this time.

The Veteran credibly reported that he was exposed to a variety of loud sounds during his service in Vietnam that worsened his hearing.  See March 2016 VA Disability Benefits Questionnaire (DBQ) for Vestibular and Infectious Conditions; March 2016 VA DBQ for Hearing Loss and Tinnitus; December 2008 VA audio examination (containing Veteran's description of sound exposure from weapons and tank, truck, and airplane engines in service).  

The Veteran and the Veteran's representative have claimed the Veteran's hearing loss was caused in service and stated that the Board should disregard the entrance examination, which showed the Veteran had hearing loss in the right ear prior to service.  See January 2017 Written Brief Presentation.  The Veteran's representative also has stated that a private doctor, Dr. B., found "that in service exposure to encephalitis and loud noise have almost certainly worsened [the Veteran's] hearing."  Id

The Veteran has hearing loss in his right ear and main issues are whether the Veteran's right ear hearing loss predated service and, if so, whether it was aggravated by service.  Information regarding the Veteran's right ear hearing loss is included on the Veteran's service entrance examination in January 1966, service treatment documents, and lay statements submitted by the Veteran from his wife, who has known since before the Veteran's service, a cousin, and a former neighbor of the Veteran's wife.  The service treatment records are unusual (or, what the Veteran's representative correctly called "bewildering" in the January 2017 Written Brief Presentation) and have contradictory findings.  The Veteran's pre-induction examination dated January 1966, showed a significant disabling hearing loss in both ears and "unilateral deafness."  A pure tone test audiometer shows results consistent with hearing loss as defined under 38 C.F.R. § 3.385.  For the right ear, results were at 25 at frequency 500 Hz, 55 at frequency 1000 Hz, 70 at frequency 2000 Hz, and 75 for all results over 3000 Hz.  In a pre-induction medical history, also in January 1966, "Ear, nose, or throat trouble" is indicated and "deafness, right ear since birth" is noted.   

Additionally evidence of record includes a July 1966 service treatment record notating "sensorineural hearing loss, right" and noting that the Veteran is to have exposure to "no hazardous noise" and "no assignment involving habitual or frequent exposure to loud noises or firing of weapons."  While supporting a finding that the Veteran's right ear hearing loss existed during service, it has no bearing on whether the Veteran's hearing loss predated, or was aggravated by, service.

Further evidence of the existence of the Veteran's hearing loss prior to service are lay statements that also clearly state the Veteran's right ear hearing disability predated service.  For example, the Veteran's wife, who has known the Veteran since before he entered service, stated that the Veteran "has always had loss of hearing in his right ear.  He was sent to Vietnam even though it was stated that he should not be sent to any area with loud noises or weapon fire or explosions."  March 2009 correspondence (emphasis added).  Also, the Veteran's cousin, who knew the Veteran while he was in service, in an April 2009 lay statement said "[h]e had told me at an earlier time that since he couldn't hear out of his right ear that going there [Vietnam] would put him in a dangerous situation, so he didn't think he would have to go."  Additionally, there is a letter from the Veteran in which he states both his hearing worsened in service and that "I could not hear out of one ear."  See March 2009 correspondence.  Although unclear in isolation, in context of the other lay statements, the Veteran's statement is almost certainly concerning his right ear. 

There is also a contradictory lay statement to the above from a neighbor.  The neighbor states that the Veteran's wife reported to the neighbor that the Veteran "had become hard of hearing in the right ear as a result of the military."  See March 2009 correspondence.  While the neighbor is competent and credible to say what the Veteran's wife told him, this statement contradicts what the Veteran's wife herself said in the March 2009 lay statement, as well as the January 1966 pre-induction examination and medical history, and therefore, this lay statement is entitled to little probative weight.

The lay statements regarding the Veteran's deafness prior to service given by the Veteran's cousin, the Veteran himself, and the Veteran's wife are descriptions of symptoms which are supported by a later diagnosis by a medical professional (the hearing test and notation of hearing issues that Veteran's records show when he was inducted into the military).  While these statements were found to not be credible for purposes of determining the Veteran's back disability (as they contradicted the more contemporaneous medical evidence), they are credible for the Veteran's hearing loss, as they reflect the contemporaneous evidence of record.  Therefore, these lay statements are competent.  These lay statements support the findings of hearing loss in the right ear at induction, and the history of hearing loss reported in the Veteran's medical history at induction.  Additionally, they are consistent with the service treatment records, and with each other, and, therefore, are entitled to great probative value.

Given the above, the audiometric testing noted in the Veteran's separation examination dated February 1968 warrants much less weight because it shows audiometric test values of exactly zero at all frequencies, which differs significantly with the prior and more detailed January 1966 examination and a service treatment record as well as lay statements attesting to pre-service hearing loss and service treatment record indicating hearing loss in the right ear.  Therefore, the Board finds that the Veteran's right ear hearing loss was noted at entry into service and is consistent with the weight of lay evidence of record.  

As a result, it is shown that the Veteran had right ear hearing loss upon entrance.  The next issue is whether this hearing loss was aggravated by service.  The Veteran's representative, in the January 2017 Written Brief Statement, pointed to the conclusions drawn by a private primary care physician, Dr. B., in an April 2009 ear, nose, and throat examination.  Namely, Dr. B. stated that exposure to loud sounds in service "almost certainly worsened" the Veteran's hearing.  Additionally, the Veteran's representative stated that Dr. B. found it more likely that the entrance examination was incorrect and that the separation examination was correct.  

Dr. B is physician and able to provide competent medical opinions and statements.  However, the Veteran's representative did not accurately reflect what Dr. B found during the April 2009 examination.  Dr. B specifically stated in the "Medical Decision Making" section of the examination, that he did "not have his [the Veteran's] pre-entry audiogram and I explained to the patient that it is very difficult to determine exactly how much of this [hearing loss] was contributed to by his military work."  He did specifically mention having a VA record indicating hearing loss upon entry into military service and discussed the separation examination, but no other service treatment or VA documents are listed, referenced, or described. 

Dr. B did state that the Veteran's "encephalitis has almost certainly worsened his hearing and that occurred while in the military as well" and that the Veteran "did suffer from significant acoustic trauma while in the military."  However, service treatment records are silent for any mention of encephalitis.  What is contained in Dr. B.'s examination regarding the Veteran's right hearing loss is a "history of present illness" which includes three sentences stating: "It is interesting that on discharge he actually had normal hearing in the left ear, and so this hearing test was dismissed as being erroneous.  I suspect that actually the erroneous test was the entry exam in 1966.  It is much more likely that that would be erroneous than a normal hearing test two years later."  Dr. B. did not include this statement in the section titled "Medical Decision Making."  

In short, there is nothing in the April 2009 examination to suggest that Dr. B. based his conclusions on anything but a partial record or the Veteran's statements that were contradicted by the the entrance examination, medical history, and lay statements.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that Dr. B based his opinion on insufficient facts and data to make his conclusions regarding aggravation of the Veteran's right hearing ear loss during service.  Therefore, Dr. B.'s opinion on this matter is entitled to little probative weight.

There are three recent VA examinations concerning the Veteran's hearing loss.  The first is a December 2008 VA audio examination which revealed a moderately severe sloping to profound sensormeural hearing loss for the right ear.  The VA examiner noted that the Veteran's pre-induction January 1966 examination showed significant disabling hearing loss in both ears.  The VA examiner further stated that the Veteran's separation physical dated February 1968 was unreliable because of the normal hearing thresholds shown.  The VA examiner indicated that because of the previously reported sensormeural hearing loss, which does not improve, the results of the February 1968 separation examination were unreliable.  This supports the conclusions drawn above.

There are also a March 2016 examination report for Vestibular and Infectious Conditions and a March 2016 examination report for Hearing Loss and Tinnitus.  Both examiners found that it was less likely as not that the Veteran's hearing was aggravated by service.  The VA examiner in Vestibular Conditions examination stated that the Veteran's hearing in his right ear was so significantly impaired prior to service, as shown in the January 1966 entrance examination, as to preclude further hearing loss during service.  Namely, for the right ear that:

[W]hile the separation exam results are highly questionable, there is no evidence supporting a clinically significant increase in thresholds over time in service.  Given this, and given the significant degree of hearing loss present upon entry into service (thresholds were in the "severe loss" range from 2000Hz to 6000Hz), it can be stated that there was no evidence of an aggravation of the Veteran's pre-existing hearing loss over time in service, and that the Veteran's current bilateral hearing loss is less likely as not due to events during active duty military service.

See also March 2016 examination for Hearing Loss (concluding the same given the entrance examination results).  The Board finds that the March 2016 examinations for Vestibular and Infectious Conditions and Hearing Loss are entitled to significant weight.  The VA examiners were a board-certified nurse practitioner in the case of the Vestibular and Infectious Conditions examination and a Doctor of Audiology in the case of the Hearing Loss examination, and these VA examiners had the relevant expertise to give their opinions on this matter.  The examiners reviewed the Veteran's file, all available electronic records, and other medical records.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiners satisfied these requirements and found that the Veteran's right hearing loss pre-dated service and was not aggravated by service. 

In light of the March 2016 DBQs for Hearing Loss and for Vestibular and Infectious Conditions, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for right ear hearing loss.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107(b). 

Dizziness and Right Ear Pain

With regard to the claim of service connection for a disability manifested by dizziness and right ear pain, the Veteran and the Veteran's representative contend that the dizziness and right ear pain is related to his hearing loss.  See January 2017 Written Brief Presentation; March 2016 VA Ear (including Vestibular and Infectious Conditions) DBQ (claiming service connection for dizziness and right ear pain caused by exposure to loud noises during service).  

A September 1967 note in the Veteran's service treatment records indicates that he was seen for pain in the right ear and dizziness.  A clinician prescribed a seven day course of antibiotic medication.   In subsequent treatment encounters, the Veteran continued to report recurrent headache, particularly on the right side of the head, but no recurrent dizziness, vomiting, or nausea.  In December 1967, a clinician noted that the right ear was clear.  In his February 1968 report of medical history, Veteran noted a history of dizziness and ear trouble, but the examiner noted no ear abnormalities.

In November 1982, the Veteran sought treatment at a private hospital after having been struck in the neck in a fight.  He reported that when swallowing, he experienced pain in his right ear.  The attending physician noted that an examination of the right ear was normal. There were no reports of dizziness.  

A February 2006 note from a private family practice physician, Dr. F., indicated that the Veteran has had a few episodes of dizziness.  An August 2009 note from the same doctor indicated that the Veteran has been treated by for vertigo and associated problems since February 2006, and that his has been an ongoing problem since he was in the service.  Dr. F. added, "More than likely, his time in the service exacerbated his medical condition," but he did not diagnosis a disability.  Otherwise, this physician's treatment records are silent for complaints for ear pain or dizziness.

A December 2008 VA audiometric examination was silent for reports by the Veteran of noise exposure in service but no current ear pain or dizziness, and the examiner noted a normal otoscopy and middle ear status. 

In April 2009, a private primary care physician, Dr. B., performed an ear, nose, and throat examination.  The physician noted the Veteran's report of a history of inner ear disease and use of prescribed medication.  The Veteran also reported an episode of encephalitis in service and recurrent ear infections in a moist environment.  On examination, the physician noted mild cerumen impaction, clean ear canals, intact tympanic membranes and normal middle ear status.  There were no reports of current dizziness or right ear pain, and the physician did not diagnose an organic ear disorder.  

In May 2009, the RO denied service connection for dizziness and right ear pain but did award service connection and a 10 percent rating for migraine headaches, citing the extended treatment for headaches in service and records of private treatment from 2001 to 2003. 

VA outpatient treatment records are silent for episodes of dizziness and right ear pain.  Although the list of on-going medical issues includes headaches, hearing loss, and tinnitus, there are no entries or medication for vertigo, dizziness, or right ear pain or infections.  A notation of dizziness and blurry vision in a December 2014 treatment record was associated with an episode of high blood pressure.      

In January 2015, the Board remanded the claim for an examination to determine the nature and etiology of a disability manifested by dizziness and right ear pain.  

In March 2016, the Veteran underwent a VA ear examination by an NP.  The Veteran inconsistently reported that he had not seen a medical doctor for his dizziness and right ear pain since leaving service, but that he had balance issues related to dizziness that started in Vietnam, described the symptoms as similar to "someone hitting me on my ears," and reported that it continued intermittently (every 3-4 days) during service and became constant in 1976, but that he had still declined to see a doctor.  The Veteran confirmed that he had no current diagnosis for a right ear disorder causing dizziness.  On examination, the NP noted no symptoms of a vestibular disorder or chronic infection.  Testing for vertigo and nystagmus was negative.  The only abnormality was decreased light reflex in the right ear as compared to the left ear.  The NP did not diagnose an organic right ear disorder.  The NP noted that while dizziness and right ear pain were reported both in-service and several decades after service, the NP found that the Veteran did not have a diagnosis of any type related to dizziness or right ear pain and never had a diagnosis for ear trouble -  excepting the already service-connected tinnitus and non-service connected right ear hearing loss.  

Additionally, the VA examiner noted that medical literature recognized noise as a cause of cochlear damage resulting in tinnitus and hearing loss.  However, the VA examiner stated that noise is not generally recognized as a common cause of dizziness or vestibular disturbances.  The VA examiner was unable to find any medical evidence to support noise exposure as a cause of pain to the external ear.  Therefore, the VA examiner found that the claimed dizziness and right ear pain was less likely than not (less than 50% probability) incurred in or caused by or related to his exposure to loud noises in service.

The VA examination has significant probative value because the examiner reviewed the claims file, considered the Veteran's reports of symptoms in and after service, and provided sufficient rationale for the opinion, covered all relevant bases, and based her opinion on examination of the Veteran and the Veteran's medical history and lay statements.  The VA examiner was a nurse-practitioner with the medical expertise and training to render an opinion as to whether the Veteran has a disability associated with pain and dizziness or other disability that accounts for his subjective symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges the Veteran's lay statements regarding his subjective symptoms of right ear pain and dizziness, which he is competent to make.  However, in the absence of a current clinical diagnosis, service connection for ear pain and dizziness must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The diagnosis of a disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has diagnosable ear pain or dizziness resulting in a disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has diagnosable ear pain or dizziness is of little probative value.

With no objective diagnosis of a disability, the Board is left solely with the Veteran's complaints of right ear pain and dizziness symptoms.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for right hearing loss is denied.

Entitlement to service connection for a disability manifested by dizziness and right ear pain is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


